Citation Nr: 1428086	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for carpel tunnel syndrome of the right hand.

2.  Entitlement to service connection for carpel tunnel syndrome of the left hand.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for rotator cuff tendinopathy/impingement of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, and a June 2012 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C.  

The Veteran presented testimony at a hearing in April 2010 before an Acting Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Video-Conference Hearing for Perfected Appellate Issues

Regarding the issues of entitlement to service connection carpal tunnel syndrome of the right and left hands and an initial rating in excess of 10 percent for right shoulder arthritis, the Veteran presented hearing testimony in April 2010 before an Acting Veterans Law Judge who is no longer employed by the Board.  The Veteran was notified of this fact in a May 2014 letter and was afforded an opportunity to testify at another hearing.  In June 2014, the Veteran responded that he wanted to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO (video-conference hearing).  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Accordingly, because the AOJ schedules video-conference hearings, a remand of the perfected appellate issues is warranted so that the Veteran may be afforded a video-conference hearing in accordance with his expressed desires.

II.  Statement of Case for Initial Rating Claim for Left Shoulder Disability

Concerning the issue of entitlement to an initial rating in excess of 10 percent for rotator cuff tendinopathy/impingement of the left shoulder, the Board notes that the AMC issued a rating decision in June 2012 that granted service connection for such disability, explaining that the decision was a grant in full of the pending appeal for entitlement to service connection for left shoulder arthritis.  See September 2007 application for VA benefits and June 2012 rating decision.  The AMC assigned an initial 10 percent rating for left shoulder rotator cuff tendinopathy/impingement effective September 16, 2007.  In a July 2012 statement, however, the Veteran stated that he would like to appeal the "higher initial rating for arthritis in the left shoulder."  

As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  The Board finds the July 2012 statement reflects a timely disagreement with AMC's decision to assign an initial 10 percent rating for the left shoulder disability.  Therefore, a remand is necessary for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Pertaining to the issues of entitlement to service connection carpal tunnel syndrome of the right and left hands and an initial rating in excess of 10 percent for right shoulder arthritis, schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge in accordance with his June 2014 request.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.  See 38 C.F.R. § 20.704(b).

2.  Issue a statement of the case that addresses the issue of entitlement to an initial rating in excess of 10 percent for rotator cuff tendinopathy/impingement of the left shoulder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



